UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


GEORGE N. MOFOR,                      
               Plaintiff-Appellant,
                v.
KUEHNE & NAGEL, INCORPORATED,
 Defendant & Third Party Plaintiff-
                         Appellee,
               and
                                                  No. 02-1175
GATEWAY CARGO SERVICE CENTER,
L.P.,
    Third Party Defendant-Appellee,
               and
SWISSAIR TRANSPORT COMPANY; GATE
FREIGHT SERVICES; BRIAN DRUMOND,
            Third Party Defendants.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Walter E. Black, Jr., Senior District Judge.
                          (CA-00-2606-B)

                     Submitted: January 31, 2003

                     Decided: February 14, 2003

      Before WILKINSON, Chief Judge, and WILKINS and
                 TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                  MOFOR v. KUEHNE & NAGEL, INC.
                             COUNSEL

Oscar L. Amorow, AMOROW & KUM, P.A., Takoma Park, Mary-
land, for Appellant. J. Stephen Simms, Stephen S. McCloskey,
SIMMS SHOWERS, L.L.P., Baltimore, Maryland; Giancarlo M.
Ghiardi, Mary-Lee Miller, DECARO, DORAN, SICILIANO, GAL-
LAGHER & DEBLASIS, L.L.P., Lanham, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   George N. Mofor appeals from district court orders denying his
motion to reopen the discovery period and granting summary judg-
ment to Defendants Kuehne & Nagel, Inc. (Kuehne & Nagel) and
Gateway Cargo Service Center, L.P. (Gateway). Finding no error, we
affirm.

   A trial court necessarily has wide discretion in managing pre-trial
discovery, and an appellate court should not disturb its orders absent
a clear abuse of discretion. Ardrey v. United Parcel Serv., 798 F.2d
679, 682 (4th Cir. 1986). Reversal of a judgment because of an
improper order denying or curtailing discovery is unusual. Goodrich
v. Betkoski, 99 F.3d 505, 523 (2d Cir. 1996). Rule 56(f) allows a party
who has no specific material contradicting his adversary’s presenta-
tion of summary judgment to survive a summary judgment motion if
he presents valid reasons justifying the failure of proof. We agree
with the district court that Mofor did not present any valid reason
excusing his failure to conduct timely discovery. We therefore affirm
on the reasoning of the district court’s oral opinion and order. See
Mofor v. Kuehne & Nagel, Inc., No. CA-00-2606-B (D. Md. Dec. 7,
2001; filed Dec. 10, 2001 and entered Dec. 11, 2001).
                   MOFOR v. KUEHNE & NAGEL, INC.                        3
   Mofor challenges the district court’s ruling that all claims against
Gateway should have been brought under the Warsaw Convention-the
commonly used name for the Convention for the Unification of Cer-
tain Rules Relating to International Transportation by Air. Oct. 12,
1929, 49 Stat. 3000, T.S. No. 876 (1934), reprinted in note following
49 U.S.C. § 40105 (2000). The Warsaw Convention provides the
rules of liability for "all international transportation of persons, bag-
gage, or goods performed by aircraft for hire." Id. art. I. Mofor argues
that the Article 25 willful misconduct exception to the liability limita-
tion excludes his claims from the Warsaw Convention. We disagree.
Montreal Protocol No. 4 to Amend the Convention for the Unification
of Certain Rules Relating to International Carriage by Air, reprinted
in S. Exec. R. No. 105-20, at 21-32 (1998), amended the Warsaw
Convention and removed cargo from the willful misconduct excep-
tion. Id. at S. Exec. R. No. 105-20, at 29; see also Bayer Corp. v.
British Airways, PLC, 210 F.3d 236, 238 n.1 (4th Cir. 2000).

   Mofor also contests the district court’s ruling that there was insuffi-
cient evidence of conspiracy, breach of contract, and conversion to
prevail against Kuehne & Nagel. We affirm the summary judgment
order on the reasoning of the district court. See Mofor v. Kuehne &
Nagel, Inc., No. CA-00-2606-B (D. Md. Jan. 11, 2002).

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED